IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                                 February 13, 2002 Session

            STATE OF TENNESSEE v. SHANNON WADE JACOBS

                   Direct Appeal from the Circuit Court for Giles County
                           No. 9416   Robert L. Holloway, Judge



                     No. M2001-00349-CCA-R3-CD - Filed July 5, 2002


Defendant was convicted of second degree murder, a Class A felony. On appeal, defendant contends
that the trial court improperly excluded defendant’s medical records and improperly sentenced
defendant. We affirm the judgment of the trial court.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which JOSEPH M. TIPTON and
ALAN E. GLENN, JJ. , joined.

Keith R. Peterson, Pulaski, Tennessee, for the appellant, Shannon Wade Jacobs.

Paul G. Summers, Attorney General and Reporter; Renee W. Turner, Assistant Attorney General;
T. Michel Bottoms, District Attorney General; Richard H. Dunavant and Patrick S. Butler, Assistant
District Attorneys General, for the appellee, State of Tennessee.



                                           OPINION


        On March 8, 2000, defendant, Shannon Wade Jacobs, was indicted by a Giles County grand
jury on one count of first degree murder. The case was submitted to a jury, and defendant was
subsequently found guilty of second degree murder. The trial court sentenced defendant to twenty-
three years for second degree murder and ordered the sentence to be served consecutively to a two
year probation revocation. Defendant subsequently filed a motion for new trial and an amended
motion for new trial. The trial court denied the motion, and defendant filed his notice of appeal.

                                              Facts
         Defendant Shannon Wade Jacobs was charged with the January 9, 2000, murder of Andre
Demetrius Martin in Pulaski, Tennessee. Officer L. C. Gill, a patrolman with the Pulaski Police
Department, testified that on the night of January 9, 2000, he responded to a call that shots had been
fired on North Third Street. He stated that he was the first to arrive on the scene and found the
victim lying beside the road and facing the roadway. The victim was struggling to breathe and was
unable to communicate. He stated that he assured the victim that an ambulance was on the way. He
testified that near the victim lay a small bag containing what appeared to be crack cocaine residue.
He testified that after leaving the scene, he arrived at the hospital where he met his supervising
officer, Lieutenant John Dickey, who instructed him to search for the vehicle believed to be driven
by the suspect.

         Patrolman Dwight Garner, a patrolman with the Pulaski Police Department, testified that he
also answered the call of a possible shooting on North Third Street. He testified that upon his
arrival, Patrolman Gill turned over a Ziplock bag containing drug residue. He stated that he secured
the evidence and later turned it over to Investigator Vickie Maddox. He stated that he also recovered
a spent .308 cartridge from the area. He stated that he later patrolled the city looking for a light blue,
four-door Ford Tempo with the driver’s window missing, which was believed to be the car driven
by the suspect.

       Dr. Charles Harlan, a forensic pathologist for the State of Tennessee and the assistant county
medical examiner for Giles County, testified that the victim died as a result of a gunshot wound to
the chest.

        Robert Larry Allen testified that he was sitting in his vehicle on North Third Street talking
with the victim when a car pulled up beside them. He stated that the victim started to walk over to
the driver’s side of the car, at which point a gun was fired. The glass shattered and the victim went
flying across the road. He stated that the victim stood to his feet and fell down again. The car, a
blue Ford Tempo, remained for about thirty to forty-five seconds before leaving. Allen testified that
he knew defendant, and defendant was sitting in the passenger’s side of the car. He also testified that
he saw the rifle and saw it go off.

         Cheryl Radtke testified that she had been staying at a trailer park with boyfriend Scotty
Campbell, and she and Campbell were in the process of moving in with Donna Frost and defendant.
Defendant was Frost’s boyfriend at the time. The day of the shooting, Radtke, Frost, Campbell, and
defendant went to Lawrenceburg to get a stove from Frost’s mother’s house and then proceeded to
Frost’s sister’s house to get a deep freezer. She then stated that they moved the appliances out to
defendant’s house, after which time they took Frost to work at Pulaski Web. Radtke testified that
she, Frost’s two children, Campbell, Michael “PeeWee” Bryant, and defendant went to the trailer
park so Campbell could get some clothes from his mother’s house. She stated that at this point,
Campbell was driving Frost’s light blue Ford Tempo. At the trailer park, defendant left the others
for a little while, then returned with Bryant, and told the others that they were going to North Third
Street to purchase some crack cocaine. Radtke stated that while driving up North Third Street, they
encountered the victim who sold crack cocaine to either Bryant or defendant. Radtke stated that she

                                                   -2-
did not know if the victim gave the drugs to Bryant or defendant, but she did see defendant with the
money before he gave it to Bryant. She said that defendant laid the drugs on the dash of the car.
Bryant was then taken home, and Radtke and defendant returned to defendant’s residence.
Defendant subsequently realized that the drugs were fake. At that point, Frost called and stated that
she was finished with work and needed to be picked up. Radtke began to leave to pick up Frost, at
which point defendant told her he was going to ride into town with her. She stated that she was
driving, defendant was in the passenger’s seat, and defendant had a .270 caliber deer rifle in the car.
The testimony from three separate witnesses indicates that defendant kept the deer rifle with him
most of the time. Radtke stated that on the way into town, defendant was saying, “I’m going to kill
me a n---er . I’m going to kill me a n---er.”

        Radtke stated that defendant instructed her to drive down North Third Street. Instead, she
drove past North Third Street and told defendant she was going to pick up Frost, at which point
defendant told her, “No, you’re not. Turn this car around. Turn it around now.” Radtke turned
around, went back, and again, did not stop. She said defendant told her to turn the car around and
had his hand on the gun the whole time. They went to North Third Street a total of three times, and
every time defendant kept saying, “I’m gonna kill me a n---er. I’m gonna kill me a n---er.”

         The two eventually saw the victim leaning over a truck and talking to someone. The victim
flagged them down, and Radtke stopped the car. The gun was lying across her lap at this time. She
said the last time they turned around, defendant put the gun in her lap with the barrel pointing to the
driver’s side door. The victim began walking towards the car, and defendant instructed Radtke to
roll down the window. She stated she tried to roll down the window, but it would not roll down by
itself so she had to push it down. She told defendant to wait because he had the gun up, ready to
shoot. Before she could open a window, defendant shot through the window. Up to this point, the
victim was saying, “No, man, no.” She stated that after they drove off, defendant said, “See, I told
you I was gonna shoot me a n---er.”

       Radtke stated that, when they picked up Frost from work, Frost wanted to know what had
happened to the window, and defendant responded that he had just killed a “n---er.” Frost asked
why, and defendant said it was over $40.00 worth of powder cocaine. Defendant told Frost it was
powder cocaine because Frost did not want defendant to be using crack cocaine. She stated that
defendant told them that if they ever said anything about what happened, he would kill them all.
Radtke testified that when defendant went to bed that night, Radtke called a friend and asked him
to come pick her up. The friend arrived and took Radtke and Campbell back to town.

        Finally, Radtke testified that, for her involvement in this matter, she was originally charged
with criminal responsibility for facilitation of a felony, a Class A felony. However, she pled guilty
to conspiracy to possess a Schedule II drug, a Class C felony, with a sentence of three to six years.

        Investigator John Dickey testified that, at approximately 5:00 a.m. the next morning, Officer
David McVeigh stopped Frost as she was driving her blue Ford Tempo. Frost and her car were then
taken to the Pulaski Police Department, where she gave a statement to the police. Subsequently, the

                                                 -3-
police obtained a search warrant for defendant’s residence. Defendant was not there upon arrival
but was later arrested in Lewisburg and transported back to the Giles County Sheriff’s Office.

        Upon executing a search warrant, the officers found several .270 cartridges, but no high-
powered rifles. The following morning, defendant gave a statement to Investigator Dickey and also
signed a written waiver of his Miranda rights. He told Investigator Dickey about the events that
occurred the night before and that he had the gun in his hands when the gun went off. He also told
Investigator Dickey where the gun could be located. Subsequently, Investigator Dickey returned to
defendant’s residence and found the rifle. He testified that no fingerprints were taken from the
weapon to ascertain whether defendant’s prints, or any other prints, were on the weapon.

        Scotty Campbell testified that at the time of the murder, he was living with Radtke,
defendant, and Frost, along with Frost’s two children. At the time, he and Radtke were dating, and
Frost and defendant were friends. He stated that on January 9, they made plans to go to
Lawrenceburg to get a refrigerator and stove for the house. They went to Lawrenceburg in Frost’s
blue Ford Tempo and then returned home. Subsequently, they took Frost to work. Campbell,
Radtke, and defendant then went to Campbell’s mother’s home to get some clothes. While they
were there, defendant exited the car and began looking for some crack cocaine. Campbell knew this
because defendant told him that defendant had gone to Larry Allen’s to look for some crack cocaine.
Campbell and defendant then went to Allen’s house. Defendant and Allen went to a back room and
stayed for about five minutes. Campbell said that when they exited the back room, Bryant entered
the house and, upon returning to the car, defendant and Bryant were talking in the middle of the road.
At this point, defendant told Campbell that they were going over to the “bad side of town” because
Bryant knew where they could get some crack cocaine.

        Campbell stated he did not want to go, but defendant told him he had not choice but to get
in the car and take him and Bryant over there. Campbell was driving the car, defendant was in the
middle of the front seat, and Bryant was in the front passenger seat directing Campbell where to
drive. Upon arriving at some apartments, Bryant exited the car and went to an apartment for ten or
fifteen minutes. Campbell stated that Bryant returned and said that they did not have any. He also
went to a different home, but no one was there. Campbell stated that defendant stayed in the car but
had given money to Bryant. Campbell said they then returned to the first house and waited for
someone he thought was the victim. He said that the victim came up to the car, showed them what
he had, dropped it into Bryant’s hand, and Bryant gave the victim the money. Defendant then told
Bryant he wanted to see his “shit,” and Campbell said Bryant gave it to defendant and told him that
he wanted his piece for getting it. At this point, defendant gave Bryant a piece, and they left the
area, dropping off Bryant.

        After dropping Bryant off, Campbell, Radtke, defendant, and the two children were left in
the car. They then returned home. On arrival, Frost called and stated that she was ready to be picked
up from work. At this point, defendant had gone upstairs, and Campbell and Radtke were cooking
dinner. Campbell stated that Radtke left to go pick up Frost from work. He stated that, as Radtke


                                                 -4-
began to leave, defendant came downstairs. Defendant was upset because the crack cocaine was fake
and showed them that it was actually peanuts.

        Campbell stated that defendant told him to watch the kids because defendant was going to
ride into town with Radtke to pick up Frost. Campbell said it was about an hour to an hour-and-a-
half before they returned. He said when they pulled up, he saw Frost sweeping glass out of the front
seat of her car. Defendant was smiling and saying, “I got him. I got him.” Campbell did not know
who defendant was talking about, and upon questioning defendant, defendant said, “I killed me a n---
er. I killed me a n---er.” Campbell said defendant brought his gun into the house, and Campbell
recognized it as the gun defendant carried with him all of the time. Campbell said that Radtke also
said, “He’s not playing, Scotty. He done it.”

        Donna Frost testified that at the time of the victim’s death, she was living with defendant and
drove a blue 1992 Ford Tempo. She stated that Radtke and defendant came to pick her up when she
got off of work on January 9. Radtke was driving, and defendant was in the passenger’s seat. Frost
got into the back seat and noticed that the driver’s side window was gone. She asked what
happened, and Radtke responded, “Shannon just shot a n---er.” Defendant then turned around and
said, “Yeah, and if anybody snitches on me, I’ll shoot them too. It don’t make me no difference.”
Frost said that defendant told her that if she tried to leave, defendant would shoot every tire out from
under the car.

        Defendant testified that the shooting was an accident. He did not mean to shoot the victim.
He stated that he and Radtke both had their hands on the gun at the time of the shooting and that the
victim was reaching through the car door. He also said that he was intoxicated. Defendant further
stated that he had taken cocaine after the shooting and before he was arrested and made the
statement.

                                               Analysis

I.     Admission of Medical Records into Evidence

         Defendant contends that the trial court erred in not allowing defendant to introduce his
medical records into evidence at trial. The events giving rise to the current case occurred in 2000,
and the medical records defendant sought to introduce dated from 1992 to 1995. Defendant asserts
that the records were admissible to show that he suffered from a mental disorder. Though defendant
did not allege insanity and was not asking to use the records for a defense, counsel stated that he had
not ruled out diminished capacity. Thus, he asserts that the records were admissible to negate the
mens rea element of the crime. The trial court ruled that the records were not relevant to the instant
case. In so ruling, the trial court found that the records did not constitute a defense and were not
offered to prove a severe mental disease or defect to justify the defense of insanity. We agree with
the trial court and affirm.



                                                  -5-
       Evidence is deemed relevant if it tends to “make the existence of any fact that is of
consequence to the determination of the action more probable or less probable than it would be
without the evidence.” Tenn. R. Evid. 401. Further, relevant evidence is generally admissible in
Tennessee unless its probative value is substantially outweighed by its prejudicial effect. Tenn. R.
Evid. 402 and 403. “Since the general criminal law requires that mental state be proven by the State
beyond a reasonable doubt, it is certainly a ‘fact of consequence’ to the outcome of a criminal
prosecution. Therefore, evidence which tends to prove or disprove the required mental state is
relevant and generally admissible under Tennessee law.” State v. Hall, 958 S.W.2d 679, 689 (Tenn.
1997).

        However, the admissibility of evidence is a matter within the sound discretion of the trial
court, and this Court will not disturb the trial court’s ruling absent a clear showing of an abuse of
that discretion. State v. Cauthern, 967 S.W.2d 726, 743 (Tenn. 1998); State v. Banks, 564 S.W.2d
947, 949 (Tenn. 1978). Abuse of discretion contemplates a situation where the “court applied an
incorrect legal standard, or reached a decision which is against logic or reasoning that caused an
injustice to the party complaining.” State v. Shuck, 953 S.W.2d 662, 669 (Tenn. 1997) (citing
Ballard v. Herzke, 924 S.W.2d 652, 661 (Tenn. 1996)).

        The medical records in this case, though revealing that defendant suffered from a bipolar
disorder between 1992 and 1995, were in no way connected with the events surrounding the shooting
in 2000. Though case law allows evidence regarding a defendant’s mental state at issue in a given
crime, see Hall, 958 S.W.2d at 689, the trial court found these records irrelevant. We, too, believe
the records were irrelevant to the issue of defendant’s mental state at the time of the shooting in
2000, given the length of time between the compilation of the records and the shooting. The record
reflects that the trial court held a jury-out hearing on the matter and allowed the records to be
considered as an offer of proof. We see no abuse of the trial court’s discretion. As such, we affirm.

II.    Sentencing

        This Court’s review of the sentence imposed by the trial court is de novo with a presumption
of correctness. Tenn. Code Ann. § 40-35-401(d). This presumption is conditioned upon an
affirmative showing in the record that the trial judge considered the sentencing principles and all
relevant facts and circumstances. State v. Pettus, 986 S.W.2d 540, 543 (Tenn. 1999). If the trial
court fails to comply with the statutory directives, there is no presumption of correctness and our
review is de novo. State v. Poole, 945 S.W.2d 93, 96 (Tenn. 1997).

        If no mitigating or enhancement factors for sentencing are present, Tennessee Code
Annotated section 40-35-210(c) provides that the presumptive sentence for most offenses shall be
the minimum sentence within the applicable range. State v. Lavender, 967 S.W.2d 803, 806 (Tenn.
1998); State v. Fletcher, 805 S.W.2d 785, 788 (Tenn. Crim. App. 1991). However, if such factors
do exist, a trial court should enhance the minimum sentence within the range for enhancement
factors and then reduce the sentence within the range for the mitigating factors. Tenn. Code Ann.
§ 40-35-210(e); State v. Arnett, 49 S.W.3d 250, 257 (Tenn. 2001). No particular weight for each

                                                -6-
factor is prescribed by the statute, as the weight given to each factor is left to the discretion of the
trial court as long as the trial court complies with the purposes and principles of the sentencing act
and its findings are supported by the record. State v. Moss, 727 S.W.2d 229, 238 (Tenn. 1986); State
v. Kelley, 34 S.W.3d 471, 479 (Tenn. Crim. App. 2000); see Tenn. Code Ann. § 40-35-210
Sentencing Commission Comments.

        Our review requires an analysis of (1) the evidence, if any, received at the trial and
sentencing hearing; (2) the presentence report; (3) the principles of sentencing and the arguments
of counsel relative to sentencing alternatives; (4) the nature and characteristics of the offense; (5) any
mitigating or enhancing factors; (6) any statements made by the defendant in his own behalf; and
(7) the defendant’s potential for rehabilitation or treatment. Tenn. Code Ann. §§ 40-35-102, 103,
210; State v. Smith, 735 S.W.2d 859, 863 (Tenn. Crim. App. 1987).

       In the instant case, defendant alleges that the trial court failed to properly consider the
evidence in its application of the enhancing and mitigating factors. We disagree and affirm.

       The trial court found the following enhancement factors applicable to defendant’s sentence:
       (1) The defendant has a previous history of criminal convictions or criminal behavior
           in addition to those necessary to establish the appropriate range;
       ....
       (7) The offense involved a victim and was committed to gratify the defendant’s
           desire for pleasure or excitement;
       (8) The defendant has a previous history of unwillingness to comply with the
           condition of a sentence involving release in the community;
       (9) The defendant possessed or employed a firearm, explosive device or other deadly
           weapon during the commission of the offense; . . . [and]
       (13)The felony was committed while on any of the following forms of release status
           if such release is from a prior felony conviction:
           . . . (C) Probation[.]
Tenn. Code Ann. § 40-35-114.

        Defendant challenges the application of enhancement factor (7). In applying factor (7), the
trial court relied on trial testimony from three witnesses who stated that both before and after the
shooting, defendant made statements regarding the victim, who was black. Indeed, the record does
reflect testimony wherein defendant was quoted as referring to the victim as a “nigger,” and
defendant repeatedly stated, “I’m gonna kill me a n---er.” Defendant submits that because the jury
returned a verdict of second degree murder, a crime requiring a knowing mental state, Tennessee
Code Annotated section 39-13-210(a)(1), rather than the indicted first degree intentional
premeditated murder, the application of the sentencing factor is contrary to the verdict.

       We agree with the trial court’s imposition of this factor. The record reflects that defendant
received some bad drugs from the victim and obviously became very angry. He then basically
hunted down the victim, all the while touting that he was going to kill the victim, a black man. The

                                                   -7-
record also reflects that defendant acted as if he was actually proud of what he had done as he
gloated over his accomplishment. The record supports the application of this factor. See State v.
Strader, No. 03C01-9812-CR-00425, 1999 Tenn. Crim. App. LEXIS 1130 (Tenn. Crim. App. at
Knoxville, Nov. 10, 1999) (trial court properly applied factor where defendant was involved in an
argument, was angry and “willing to fight,” assisted while shots were fired, hurriedly left the scene,
and hid from the police).

        Defendant also asserts that the trial court erred by not applying mitigation factor (9) under
Tennessee Code Annotated section 40-35-113. Specifically, he contends that aiding the police in
locating the weapon used in the crime was applicable to mitigate the sentence. The trial court
refused to apply the factor because of what it “perceive[d] to be the motive of the defendant in giving
that information to the police,” during a search of defendant’s residence that may or may not have
revealed the weapon anyway. Defendant told the police about the weapon after telling police that
the shooting was accidental.

        We conclude that the trial court did not err in not applying this mitigating factor because it
only relates to uncovering crimes and offenders. However, even if we were to conclude that catchall
factor (13) is applicable because of his “cooperation,” when viewed in light of the applicable
enhancing factors, this mitigating factor is of such small value that there would be no effect on the
length of defendant’s sentence.

                                          CONCLUSION

       Accordingly, we affirm the judgment of the trial court.




                                                          _________________________________
                                                           JOHN EVERETT WILLIAMS, JUDGE




                                                 -8-